Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-14 are allowed because none of the prior art references of record teaches a liquid storage container for storing liquid and receiving the liquid from a connecting portion comprising a lid member that has a concave space as a recess projecting inward of a case member; a liquid supply port to be inserted into and connected to an opening of the connecting portion, wherein the liquid supply port is formed in the concave space so as to extend in the direction perpendicular to a bottom surface of the concave space and have a front end located at a level below a top surface of the lid member; and a sealing member applied to the top surface of the lid member so as to cover the concave space containing the liquid supply port, wherein a cut score section is formed in an area covering the concave space of the sealing member, wherein the cut score section includes cut score line segments arranged to extend radially from a center point corresponding to a center of the liquid supply port, wherein the cut score line segments have a length greater than a diameter of the opening of the connecting portion in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
             Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853